Title: April 28. Monday.
From: Adams, John
To: 


       At 10 Mr. Jay came in, and I shewed him a Variety of Projects, which I had drawn up last night, concerning the Removal of the Troops, opening the Ports, tranquilizing the Tories now within the Lines, Articles for Commerce, in Explanation of the provisional Treaty &c.
       We drew together a Proposition, for withdrawing the Troops, opening the Ports and quieting the Tories, and went with it in my Carriage to Mr. Laurens, who thought it might do. I said to my Brothers, I shall be very ductile about Commerce. I would agree at once to a mutual Naturalization, or to the Article as first agreed on by Dr. F. and Mr. Jay with Mr. Oswald, or I would agree to Mr. Hartleys Propositions, to let the Trade go on as before the War or as with Nova Scotia. I could agree to any of these Things because that Time and the natural Course of Things will produce a good Treaty of Commerce. G.B. will soon see and feel the Necessity of alluring American Commerce to her Ports, by Facilities and Encouragements of every kind. We called at Mr. Hartleys Hotel de York. He was out.—At Mr. Jays, Mr. Hartley came in. We told him, We thought of making him a Proposition, tomorrow, and would meet him at Mr. Laurens’s at one. Wrote to Dr. Franklin and W. T. Franklin, desiring their Attendance at Mr. Laurens’s Hotel de L’Empereur at 11. tomorrow. Received an Answer that they would attend. Mr. Hartley desired of me Letters of Introduction for II Comte di Ferme a Cousin of the Neapolitan Ambassader in London, who is going to America, which I promised him and wrote in the Evening.
      